Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         28-AUG-2020
                                                         09:48 AM


                           SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               STEVEN MICHAEL SANDRY, Petitioner,

                                 vs.

                  STATE OF HAWAI#I, Respondent.


                       ORIGINAL PROCEEDING
               (CR. NOS. 13-1-0749 and 13-1-1771)

         ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Nacino, assigned by reason of vacancy)

          Upon consideration of petitioner Steven Michael
Sandry’s petition for writ of habeas corpus, filed on August 7,
2020, and the record, it appears that petitioner presents no
special reason for this court to invoke its jurisdiction and has
alternative means to seek relief.      See Oili v. Chang, 54 Haw.
411, 412, 557 P.2d 787, 788 (1976).      Accordingly,
          IT IS HEREBY ORDERED that the petition for writ of
habeas corpus is denied.
          DATED: Honolulu, Hawai#i, August 28, 2020.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Michael D. Wilson
                                /s/ Edwin C. Nacino